UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4255



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY LAWRENCE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:02-cr-00087-WLO)


Submitted:   February 28, 2008             Decided:   July 25, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin D. Porter, MORROW ALEXANDER & PORTER, PLLC, Winston-Salem,
North Carolina, for Appellant. Sandra Jane Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney Lawrence pled guilty to one count of conspiracy to

launder money in violation of 18 U.S.C. § 1956(a)(1)(A)(ii), (h)

(2000) (“Count Two”), and two counts of structuring transactions to

evade     reporting     requirements      in    violation     of    31    U.S.C.

§ 5324(a)(3), (c) (2000) (“Counts Eight and Sixteen”).                   Lawrence

was initially sentenced to ninety-six months’ imprisonment.                    We

vacated    Lawrence’s    sentence   and    remanded    for   resentencing     in

accordance with United States v. Booker, 543 U.S. 220 (2005).

United States v. Lawrence, No. 06-4185 (4th Cir. Aug. 25, 2006)

(unpublished).      On remand, the district court resentenced Lawrence

to eighty-seven months in prison and three years of supervised

release.        Lawrence’s   attorney    has   filed   a   brief   pursuant    to

Anders v. California, 386 U.S. 738 (1967), stating that there were

no meritorious issues for appeal, but suggesting that the district

court erred in its imposition of sentence on remand.               Lawrence was

advised of his right to file a pro se supplemental brief, but he

has not done so.      For the following reasons, we affirm.

            Lawrence first claims that his sentence for Counts Eight

and Sixteen violates Apprendi v. New Jersey, 530 U.S. 466 (2000),

because the sentencing judge determined facts without either a jury

verdict    or    Lawrence’s    admission,      which   increased    Lawrence’s

sentence    beyond    the    statutory   maximum   provided    by    31    U.S.C.

§ 5324(d)(1) (2000).         Because Lawrence raises this issue for the


                                    - 2 -
first time on appeal, this court’s review is for plain error.                    See

United States v. White, 405 F.3d 208, 215 (4th Cir.), cert. denied,

126 S. Ct. 668 (2005).         To establish plain error, Lawrence must

show that an error occurred, that it was plain, and that it

affected his substantial rights.         United States v. Olano, 507 U.S.

725, 732 (1993).        Even if these conditions are met, we will only

correct an error that “seriously affect[s] the fairness, integrity,

or public reputation of judicial proceedings.”                 Id. at 736.

           We    find    no   error   because       Lawrence    pled    guilty   to

violating § 5324 while violating another law of the United States;

namely, conspiracy to distribute marijuana in violation of 21

U.S.C. §§ 846, 841(a)(1) (2000).         Accordingly, the district court

properly utilized § 5324(d)(2) to determine the statutory maximum

for Counts Eight and Sixteen.

           We further find that Lawrence’s sentence is reasonable.

The district court appropriately treated the Sentencing Guidelines

as   advisory,   properly     calculated      and    considered    the   advisory

guideline range, and weighed the relevant 18 U.S.C. § 3553(a)

(2000) factors.     See United States v. Hughes, 401 F.3d 540, 546-47

(4th Cir. 2005).    Lawrence’s eighty-seven month sentence, which is

within the applicable guideline range and below the statutory

maximum,   is    therefore    presumptively         reasonable.        See   United

States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S.

Ct. 2309 (2006); see also Rita v. United States, 127 S. Ct. 2456,


                                      - 3 -
2462-65 (2007) (approving appellate presumption of reasonableness

accorded sentences within properly calculated guideline range).

Nothing in the record calls into question the reasonableness of

Lawrence’s sentence.   See Gall v. United States, 128 S. Ct. 586,

597-98 (2007).

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Lawrence’s convictions and sentence.    This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -